Title: To George Washington from James Simpson, 25 August 1790
From: Simpson, James
To: Washington, George

 

Sir
Gibraltar 25th August 1790

I have the honor to transmit a dispatch receivd this morning from Francis Chiappe Esqr. for Your Excelly.
Having lately been desired to enquire by means of my correspondents at Algiers how many Americans remained there, and the sum would be demanded for their Ransom, I take the liberty of inclosing for your information copy of the return made me, and to say that as the Gentlemen encharged me to make this inquiry, wrote in a stile as if the generous & humane Idea of Ransom flowed from a private source, I must fear as the sum demanded is considerable, I shall not have the happyness of being encharged by them with directions for carrying it into execution.
I have much pleasure in availing of this opportunity of makeing a tender of my best services in this place to your Excellency, or to the Congress of the United States, on whatever occasion same may be considered usefull. I have the honor to be Your Excellencys Most Obedient and Most Humle Servant

James Simpson

